Drawings
The drawings are objected to because:
At Fig. 2 an inappropriate cross hatch pattern is used to depict the flexible material (i.e. elastomer per paragraphs 0018, 0022) recited in claims 5 & 15.
Fig. 2 fails to show the flange portion 54 engaging a side of the vent plate 32 as recited in claims 9 & 19.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
Claim(s) 1, 4-11 & 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang, US 7,204,760.  Wang shows a constant velocity joint (10), comprising: 
an outer race (24) extending along an axis and defining a compartment (25); 
an inner race (18) disposed in the compartment and pivotable relative to the outer race; 
a vent plate (12) sealing the compartment from contaminants and defining a mounting aperture (14); 
a vent valve (16) received in the mounting aperture and having a body portion (28) extending along the axis and received by the mounting aperture, and an annular rim portion (36) extending from the body portion into engagement with, and biased against the vent plate; 
the vent valve defining a chamber (see Fig. 10) between the rim portion, the body portion and the vent plate; 
a venting channel (see curved arrow in Fig. 15) fluidly connecting the chamber and the compartment of the outer race for allowing air to pass from the compartment through the at least one venting channel into the chamber and to the atmosphere between the rim portion and the vent plate during a pressure increase in the compartment, while preventing air from passing from the atmosphere between the rim portion of the vent valve and the vent plate (col. 5, lines 30-42); and 
the vent plate defining the at least one venting channel,
wherein Fig. 15 shows the at least one venting channel is a region of the mounting aperture,

wherein the body of the vent valve extends along the axis between a proximal end (32) and a distal end (30),
wherein the rim portion extends from the proximal end of the vent body to the vent plate,
wherein the vent valve has a flange portion (44) extending radially outwardly from the body portion on an opposite side of the vent plate as the rim portion and engages the vent plate for inhibiting axial movement of vent valve to the vent plate (Fig. 10),
wherein the flange portion extends from the distal end of the body portion of the vent valve.

Claims 1, 2 & 4-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chrobak, US 6,722,991.  Chrobak discloses a seal and vent assembly (60) for a driveline (10) of a vehicle, comprising: 
a vent plate (68) for being disposed in a compartment (Fig. 6)) of the driveline to seal the compartment from contaminants, the vent plate defining a mounting aperture (126); 
a vent valve (86) having a body portion (90) extending along an axis (32) and received by the mounting aperture and a rim portion (94) extending from the body portion into engagement with and biased against the vent plate (Fig. 7); 
the vent valve defining a chamber (see Fig. 7) between the rim portion, the body portion and the vent plate; 

the vent plate defining the at least one venting channel (see Fig. 7),
wherein Fig. 7 shows the at least one venting channel is spaced from the mounting aperture,
wherein the at least one venting channel includes a plurality of venting channels (80, 82),
wherein the rim portion of the vent valve is comprised of a flexible material (col. 5, line 13),
wherein Figs. 7 & 8 show the rim portion of the vent valve extends annularly about the body portion,
wherein the body of the vent valve extends along the axis between a proximal end (94) and a distal end (98),
wherein the rim portion extends from the proximal end of the vent body to the vent plate,
wherein the vent valve has a flange portion (98) extending radially outwardly from the body portion on an opposite side of the vent plate as the rim portion and engages the vent plate for inhibiting axial movement of vent valve to the vent plate (Fig. 7),
.

Claims 1 & 3-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kendall, US 2,571,893.  Kendall discloses a seal and vent assembly that could be used for a driveline of a vehicle, comprising: 
a vent plate (30) for being disposed in a compartment (28) of the driveline to seal the compartment from contaminants, the vent plate defining a mounting aperture (32); 
a vent valve (36) having a body portion (40) extending along an axis and received by the mounting aperture and a rim portion (38) extending from the body portion into engagement with and biased against the vent plate (col. 2, lines 42-45); 
the vent valve defining a chamber (see Fig. 1) between the rim portion, the body portion and the vent plate; 
a venting channel (34) fluidly connecting the chamber of the vent valve and the compartment of the driveline for allowing air to pass from the compartment, through the at least one venting channel into the chamber, and between the rim portion and the vent plate to the atmosphere during a pressure increase in the compartment, while preventing air from passing from the atmosphere between the rim portion of the vent valve and the vent plate (col. 1, lines 6-12, 48 & 49 and col. 2, lines 50-53); and 
the vent plate defining the at least one venting channel (see Figs. 1 & 2),
wherein Fig. 2 shows the at least one venting channel includes a plurality of venting channels (34),

wherein the rim portion of the vent valve is comprised of a flexible material (col. 3, lines 1-4),
wherein Fig. 1 shows the rim portion of the vent valve extends annularly about the body portion,
wherein the body of the vent valve extends along the axis between a proximal end (see “upper portion” at col. 2, line 34) and a distal end (see “lower end” at col. 2, line 35),
wherein Fig.1 shows the rim portion extends from the proximal end of the vent body to the vent plate,
wherein the vent valve has a flange portion (42) extending radially outwardly from the body portion on an opposite side of the vent plate as the rim portion and engages the vent plate for inhibiting axial movement of vent valve to the vent plate (col. 2, lines 42-45),
wherein Fig. 1 shows the flange portion extends from the distal end of the body portion of the vent valve.

Claim Rejections - 35 USC § 103
Claims 11, 12 & 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chrobak in view of Wang.  Chrobak discloses a seal and vent assembly (60) for a Cardan joint (72) of a driveline (10) comprising every limitation of the claims, but does not expressly disclose a constant velocity joint comprising outer and inner races.  Wang teaches using a constant velocity joint (10) comprising outer and inner races (24, 18) in place of a Cardan joint in .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ho discloses a seal and vent assembly.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/Greg Binda/Primary Examiner, Art Unit 3679